DETAILED ACTION
1.	This Office Action is responsive to claims filed for App. 16/367,270 on February 24, 2022. Claims 18-22 are pending.

America Invents Act
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 18, 19, 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. ( US 2018/0129798 A1 ) in view of Cho et al. ( US 2017/0344787 A1 ).

	He teaches in Claim 18:
	A fingerprint identification method of a fingerprint identification device ( Figure 38, [0234] discloses real time fingerprint sensing using an optical sensor module ), the fingerprint identification device includes an image sensor exposed to obtain fingerprint images ( Figure 5A, [0110] discloses a photodetector array 623 which can receive fingerprint inputs and this can comprise photodiodes ), the method comprising: 
capturing a first sample image of the fingerprint images exposed in a first exposure time during a sensing period to calculate an effect of environment light ( Figure 38, [0234] disclose the presence of environmental influence. Figure 12, [0056], [0127], etc, disclose of capturing two frames and subtracting to remove the environmental influence. To clarify, [0234] teaches an OLED screen is first turned off to record image data (read as a first sample image) and this represents the total influence of all the environmental light residues, noted as a real-time base. To clarify about the sensing period, Figure 38, [0234] discloses a process/period for obtaining a final fingerprint image and the intermediary base(s)/mixtures, etc, are part of this process (read as a sensing period). Furthermore, please note the combination below as well ); 
capturing a second sample image of the fingerprint images exposed in a second exposure time during the same sensing period ( Figure 38, [0234] discloses after this first image data is recorded, next, the OLED/optical probe light is turned on to perform fingerprint sensing to capture a real-time signal which is a mixture of the real fingerprint signal and the real-time base. To clarify, the interpreted first sample image did not have this real-time fingerprint data. Afterwards, a differential between the real-time base and the signal mixture is performed to obtain a true fingerprint image (read as a second sample image). As for it being captured in one sensing period (in the same sensing period as the first sample image), this is done together as it results in a fingerprint image, i.e. a single one meaning one sensing period. However, please also note the combination with Cho for an explicit timing diagram showing this ); 
wherein the second exposure time overlaps with the first exposure time and is longer than the first exposure time during the same sensing period ( To clarify, as Figure 38, [0233]-[0234] disclose, during a first image, which includes environmental influence, is interpreted as a first exposure time. The second image, which includes the fingerprint data as well as the environmental influence (see concept of signal mixture), is interpreted as the second exposure time. Given the exposure to environmental influence is present during both exposure times/periods (read as overlap), it is clear then the second exposure time, which also includes the fingerprint, is longer than the first exposure ). Respectfully, there a couple of ways to interpret the “longer aspect”: one is that the timing to detect both the environmental influence and fingerprint is longer than simply detecting the environmental influence; and the other is that since the environmental influence is present in both periods and both periods are within the same “sensing period”, that naturally, the second step, i.e. detecting environmental influence and fingerprint, would extend longer than the first image/period ); and
obtaining the second sample image by eliminating the effect of environment light to obtain actual data of the second sample image ( Figure 38, [0234] emphasizes details of the subtraction/differential between the two images, as disclosed in the flowchart. To clarify, the signal mixture signal is a modification of the real-time base which results in the fingerprint image free of environmental influences (read as actual data) ); but

He may not explicitly teach of “an analog-to-digital converter coupled to the photodiode” and to expand on that, of “providing the actual data of the second sample image to the analog-to-digital converter”. Furthermore, He may not explicitly teach of capturing the first sample image of the fingerprint images “during one sensing period located between two adjacent touch and display periods” to calculate the effect of environmental light. To expand on that, Cho will detail capturing the first and second sample images “during the one sensing period”.

Initially, examiner would like to note that He teaches in Figure 38 of a process to derive a final fingerprint image, void of environmental light/residue. During this process, multiple images are captured/sampled, with the probe light being toggled ON (exposure time) and OFF (non-exposure time) for the various samples. It is a reasonable interpretation that all of these samples are captured within a “sensing period” (broad term which is not particularly well defined) and with the probe light being toggled OFF at times during this period, that naturally the exposure time is less than the larger period it is contained within.

However, in the same field of endeavor, fingerprint touch systems, Cho teaches of a display device including a fingerprint touch IC FTIC, ( Cho, Figure 3, [0041] ). Figure 16, [0106] discloses a frame period which has a fingerprint sensing period Pf along with a display period Pd and a touch sensing period Pt. The fingerprint sensing data is processed/converted using analog-to-digital converters ADC1/FAD1 to FAD10, as taught by Figure 11, [0094] and respectfully, the use of ADCs, etc, are well known in the art for digitizing the raw analog values received on the touch electrodes/sensors themselves. Again, this is done during the fingerprint sensing period Pf within the frame shown in Figure 16, etc. To clarify, the data is captured within one fingerprint sensing period. As for this sensing period being located between two adjacent touch and display periods: Figure 18, [0109], etc, disclose a display period Pd, a touch period Pt are between adjacent periods of fingerprint sensing Pf. Furthermore, Pd and Pt are two adjacent periods as they precede Pf in each frame. To clarify, each Pf is in between two adjacent Pd and Pt followed by another two adjacent Pd and Pt. 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the ADCs, as taught by Cho, with the motivation that the analog signals can be converted into digital signals to determine/allow touch inputs on the device, critical to functionality, ( Cho, [0066] ).

	Cho teaches in Claim 19:
	The fingerprint identification method of the fingerprint identification device as recited in claim 18, further comprising: 
resetting the photodiode at a beginning of the one sensing period; and resetting the photodiode at an end of another sensing period next to the one sensing period. ( Cho, Figure 18 shows a first fingerprint period 1/m Pf and a last period m/m Pf. The fingerprint touch IC FTIC is used/toggled between ON and OFF during these periods (read as reset), specifically as the beginning and at the end, i.e. toggling/resetting. To clarify, at the beginning of the frame, it is reset to be used and same at the end of the frame. After the frame is completed, it is again reset. This obviously repeats for the next fingerprint sensing period for the next frame, i.e. next to. Also, please note Claim 21 which discloses this same aspect with a display and touch period in between two/next to sensing peirods )

	Cho teaches in Claim 21:
	The fingerprint identification method of the fingerprint identification device as recited in claim 19, wherein at least one touch and display period is located between the one sensing period and another sensing period next to the one sensing period. ( Cho, Figure 18 shows a plurality of fingerprint sensing periods Pf, etc. In between these periods are display period and touch sensing periods Pd and Pt, respectively )

	He teaches in Claim 22:
	The fingerprint identification method of the fingerprint identification device as recited in claim 18, wherein the photodiode is not reset between the beginning of the one sensing period to the end of the another sensing period. ( The same reasoning above for Claim 19 is also valid here as well. The FTIC is used during the frame, so it is not reset during the frame itself. At the start and the end, it is toggled ON/OFF, i.e reset for the next frame )

7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over He et al.
( US 2018/0129798 A1 ) in view of Cho et al. ( US 2017/0344787 A1 ), as applied to Claim 19, further in view of Kim et al. ( US 2018/0349669 A1 ).

	As per Claim 20:
	He and Cho do not explicitly teach “wherein the photodiode is continuously exposed from the beginning of the one sensing period to the end of the another sensing period.”

However, in the same field of endeavor, touch panels with fingerprint sensing, Kim teaches of a fingerprint sensor which can receive light as a photodiode, or some kind of optical-to-electric conversion device, ( Kim, [0051] ). As noted in Figure 5, S130, [0066], it is noted that a light source, namely the pixels of the display, are turned on in the fingerprint sensing area during operation S130. After the fingerprint image is completed, the light source is turned off. As combined with Cho, while there is fingerprint sensing, the light source can be provided. To clarify, Cho teaches of primarily using a capacitive sensor and Kim teaches of using both an optical and capacitive sensor, ( Kim, [0108] ). Respectfully, one of ordinary skill in the art would realize that methodologies of Cho, i.e. fingerprint sensing, can be accomplished with either an optical or capacitive sensor, as Kim teaches. One of ordinary skill in the art would be motivated to incorporate an optical sensor as a simple substitution of known techniques to achieve the driving method of Cho.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the photodiode and timings, as taught by Kim, with the motivation that photodiodes are well known for detecting an amount of light and converting into an electrical signal to be processed. Typically, for fingerprint sensing, an exposure of light is beneficial to realize the finger and a conversion device is desirable for converting the light source into fingerprint data, ( Kim, [0051] ).

Response to Arguments
8.	Applicant’s arguments considered, but are respectfully moot in view of new ground(s) of rejection.
	Please note the updated rejection in light of the claim amendments, notably the removal of the He2 reference.
	Applicant argues the exposure times are overlapping and namely, the second is longer than the first. However, looking at Figure 6 (Figure 4 does not seem to recite limitations for ET2/second exposure time, despite Applicant’s assertions?), it is clear that ET1 is for sensing the first image and afterwards, ET2 extends further one to capture the second/subsequent images. However, He teaches of a similar concept of measuring environmental influence first and then measuring environmental influence and also fingerprint data afterwards. Respectfully, the environmental influence is still prevalent (read as overlapping and causing the extension into the second image, i.e. extending longer). 
	As a way to advance prosecution, Applicant should consider better claiming what is happening in each of the first and second exposure times, what the first and second sample images (particularly the first sample image) consists of, and perhaps clarification will overcome the current rejection.

Conclusion
9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621